Citation Nr: 0707619	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-26 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a schedular rating in excess of 40 percent 
for herniated nucleus pulposus L-5, S-1, post-operative.

2.  Entitlement to an extra-schedular rating in excess of 40 
percent for herniated nucleus pulposus L-5, S-1, post-
operative.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
July 1968.

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision, in which the 
RO continued the veteran's 40 percent rating for herniated 
nucleus pulposus L-5, S-1, post-operative, and denied the 
veteran a TDIU.  The veteran filed a notice of disagreement 
(NOD) in February 2004, and the RO issued a statement of the 
case (SOC) in July 2004.  The veteran filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) in July 2004.

In December 2004, the veteran testified during an RO hearing 
before RO personnel; a transcript of the hearing is of 
record.

The Board's decision on the claim for a schedular rating in 
excess of 40 percent for herniated nucleus pulposus L-5, S-1, 
post-operative is set forth below.  The claims for an extra-
schedular rating in excess of 40 percent for herniated 
nucleus pulposus L-5, S-1, post-operative, and entitlement to 
a TDIU are addressed in the remand following the order; these 
matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a schedular rating in excess of 40 
percent for herniated nucleus pulposus, L-5, S-1, post-
operative, has been accomplished.

2.  Medical evidence prior to and since September 26, 2003 
does not document that the appellant had any qualifying 
incapacitating episodes due to herniated nucleus pulposus L-
5, S-1, post-operative during the previous twelve-month 
period; or that he had or unfavorable ankylosis of the lumbar 
spine or separately ratable neurological manifestations to be 
combined with the orthopedic manifestations. 

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
herniated nucleus pulposus L-5, S-1, post-operative, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.49, 4.71, 4.71a, Diagnostic Code 5293 (as in effect since 
September 23, 2002) and then renumbered as Diagnostic Code 
5243, effective September 26, 2003); General Rating Formula  
(as in effect since September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Dingess/Hartman also held that in rating cases, 
a claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code, and 
that VA must provide information regarding the effective date 
that may be assigned.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini, 18 Vet. App. at 
119.  However, the VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.  

In this appeal, in a May 2003 letter, the RO provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for an increased rating, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  A June 2005 letter requested the veteran to 
submit any evidence in his possession that pertained to the 
claim.  Further, the September 2005 SSOC reflects 
readjudication of the claim after issuance of the June 2005 
letter.  Hence, the appellant is not shown to be prejudiced 
by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

Regarding Dingess/Hartman, the Board finds that the veteran 
was notified regarding all possible rating formulas in the 
SOC and SSOCs, and that this suffices for Dingess/Hartman.  
The veteran was not notified as to the effective date that 
may be assigned; however, as the decision herein denies the 
claim for increase, no effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records and post-service medical records and 
examination reports, as well as VA outpatient treatment 
records from the facilities identified by the appellant.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Significantly, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet App. 527 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error and affirming that the provision 
of adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of December 1968, the RO 
granted service connection for herniated nucleus pulposus L-
5, S-1, post-operative, and assigned a 40 percent rating 
under the provisions of 38 C.F.R. § 4.71a, DC 5293 (pursuant 
to which intervertebral disc syndrome (IVDS) is evaluated), 
effective July 13, 1968.

Effective September 26, 2003, VA revised the criteria for 
rating all disabilities of the spine, including IVDS.  As 
there is no indication that the revised criteria are intended 
to have a retroactive effect, the Board has the duty to 
adjudicate the claim only under the former criteria for any 
period prior to the effective date of the new DCs, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

Rating Criteria prior to September 26, 2003

Prior to September 26, 2003, IVDS was to be evaluated by one 
of two alternative methods.  First, the disability could be 
rated on the basis of the total duration of incapacitating 
episodes over the previous 12 months.  Alternatively, it 
could be rated by combining under 38 C.F.R. § 4.25 separate 
evaluations for its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher rating.  
For purposes of evaluation under former DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician, and chronic orthopedic and neurologic 
manifestations mean orthopedic and neurological signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, DC 5293, Note (1) (2003).  

A February 2003 private treatment record from D.M., M.D. 
shows a diagnosis of acute low back pain with radicular 
symptoms status post pulling injury.  There was also a 
questionable herniated disc.  X-ray of the lumbar spine 
revealed minimal osteoarthritis with no other abnormality.

A March 2003 private follow-up treatment record from Dr. D.M. 
revealed a diagnosis of back pain with radicular symptoms.  
Dr. D.M. stated that a March 2003 magnetic resonance imaging 
(MRI) of the lumbar spine revealed arthritis with a herniated 
disc.

An April 2003 private treatment record from Dr. D.M. shows 
that the veteran's back symptoms seemed to be improving.  An 
X-ray of the lumbar spine revealed degenerative spurring but 
no fracture or subluxation.

An April 2003 private follow-up treatment record from Dr. 
D.M. revealed that the veteran was not able to work.  It was 
noted that the veteran's symptoms were most likely a 
combination of his chronic back pain with degenerative joint 
disease and spinal stenosis super imposed on herniated disk.

An April 2003 private medical record shows that the veteran 
had chronic back pain with degenerative joint disease and 
spinal stenosis.  He also had underlying radicular symptoms.  
It was noted that he was a truck driver, and currently his 
symptoms were bad enough that he could not tolerate prolonged 
driving or operating his truck.  He also could not tolerate 
any type of labor intensive activity associated with 
unloading or covering up his trailer.  The private physician, 
D.M., Jr., M.D. stated that he believed the veteran would not 
be able to return to work because of his age as well as his 
underlying back condition.

In June 2003, the veteran underwent a VA examination.  It was 
noted that he was not able to cook, climb stairs, shop, 
garden, vacuum, or push a lawnmower secondary to his back 
pain.  Otherwise, he could do all other activities.  He also 
reported that he could not stand for a long period of time 
and he was employed as a truck driver until February 2003.  
Physical examination of the lumbar spine revealed radiation 
of pain to the right leg on movement.  There was tenderness 
on the right side of the lumbar spine.  Straight leg raising 
test was positive on the right side at the 30 degree level.  
Straight leg raising test on the left leg was negative.  
There were signs of radiculopathy present on the right side.  
Range of motion of the lumbar spine in flexion was to 80 
degrees with pain at 60 degrees; extension was to 30 degrees; 
bilateral lateral flexion was to 30 degrees; and bilateral 
rotation was to 30 degrees.  Neurological testing revealed 
normal motor function of the lower extremities.  Sensory 
function was normal and there was decreased knee and ankle 
reflexes bilaterally (+1), which were symmetrical.  X-rays of 
the lumbar spine were abnormal and revealed large 
anterior/lateral osteophyte, L1, L2, L3, and disc space 
narrowing at L5-S1.  Sclerosis involved the lower lumbar 
facet and anterior osteophytes at L1, L2, L4.  The impression 
was consistent with degenerative changes, upper lumbar spine, 
and disc space degeneration, lower lumbar spine.  The 
examiner noted that the veteran had to quit his job as a 
truck driver a few months ago secondary to his back pain and 
his radiculopathy.  The veteran stated that he sometimes was 
not able to push on the break secondary to his leg weakness 
and the pain.  It was also noted that the veteran was not 
able to walk for long distance, more than 10 to 15 minutes 
secondary to his back pain.

Considering the pertinent evidence in light of the criteria 
in effect during the period from May 20, 2003, to September 
25, 2003, the Board finds that a schedular rating greater 
than 40 percent for this period is not warranted.  In this 
regard, the veteran was not shown to have incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  
Further, the veteran was not found to have separately ratable 
neurological manifestations of back disability.  As such, 
although he had decreased knee and ankle reflexes bilaterally 
on June 2003 VA examination, his reflexes were only slightly 
diminished, and he was found to have normal sensation and 
motor strength.

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code.  While, 
under the criteria in effect prior to September 26, 2003, 
evidence of ankylosis of the lumbar spine, residuals of 
fracture of the vertebra without cord involvement, or 
abnormal mobility requiring neck brace, may warrant a rating 
in excess of 40 percent, here, the disability has not been 
shown to involve any of the above.  See 38 C.F.R. § 4.71a, 
DCs 5285, 5286, 5289 (2003).  

Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
to 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively, under the General Rating Formula.  The formula 
provides that a rating of 10 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  

A May 2004 VA treatment record shows that the veteran had an 
increase in pain in his back during the last few years and 
the pain was rated as an eight out of 10.  There was no 
recent history of lower extremity weakness.

In December 2004, the veteran testified during an RO hearing 
and stated that he had numbness in his bilateral legs, which 
had been worse in the last four or five years.  He previously 
was a truck driver, but stated that he could no longer drive 
a truck because of his back disability.  He further stated 
that because of his medications, he could not continue to 
drive a truck because the medications made him drowsy.  Since 
he last worked, he attempted to haul carpet, but was not able 
to continue because of the pain in his back.

In January 2005, the veteran underwent a VA examination.  The 
veteran reported that his back disability did not cause 
incapacitation.  He also reported that the left leg would 
give away when walking for 30 minutes.  The back disability 
resulted in two times lost from work per year.  The veteran 
also reported tingling, numbness, pain constantly, and 
weakness in his legs, which affected him when walking.  
Physical examination revealed a range of motion in flexion of 
the lumbar spine to 85 degrees, with pain beginning at 80 
degrees.  Extension, bilateral lateral flexion, and bilateral 
rotation were all to 30 degrees.  It was also noted that 
range of motion of the lumbar spine was additionally limited 
by pain after repetitive use and pain had the major 
functional impact.  The veteran's range of motion was not 
additionally limited by fatigue, weakness, lack of endurance, 
or incoordination after repetitive use.  There were no signs 
of chronic and permanent nerve root involvement.  
Neurological examination revealed normal motor function of 
the lower extremities.  Sensory function was also normal.  
Lower extremity reflexes, to include knee jerk and ankle 
jerk, were brisker than average (+3).  The diagnoses were 
degenerative disc disease, lumbosacral spine; and 
radiculopathy of the lower extremities, the condition had 
resolved.

The medical evidence since September 26, 2003 neither 
reflects credible evidence of incapacitating episodes, nor 
any ankylosis of the thoracolumbar spine (which is required 
for a rating in excess of 40 percent under the General Rating 
Formula).  In this regard, the veteran reported during his 
January 2005 VA examination that he did not have any 
incapacitation, and the objective medical evidence does not 
show that he had any incapacitating episodes.  In addition, 
the veteran is shown to have range of motion of the lumbar 
spine; hence, there is no evidence of ankylosis.

The Board also points out that, under Note (1) at revised DC 
5235-5243, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher schedular rating for the 
veteran's service-connected lumbar spine disability.  
However, the Board notes that although the veteran reported 
tingling, numbness and weakness in his legs, the January 2005 
VA examiner noted that the veteran's radiculopathy of the 
lower extremities had resolved.  Further, there was found to 
be no chronic and permanent nerve root involvement of the 
lumbar spine.  As the veteran is not found to have any 
ratable neurological disabilities related to his service-
connected lumbar spine disability, there is no basis for 
assigning a higher schedular rating pursuant to this Note.

All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this regard, the Board finds that the current 40 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain.  In reaching this determination, 
the Board notes that the January 2005 VA examiner noted that 
the veteran's functional ability after repetitive use was 
limited by pain, but was not limited by fatigue, weakness, 
lack of endurance, or incoordination.  Regarding the 
veteran's pain, the Board notes that the revised rating 
criteria do not take into account symptoms such as pain when 
applying the rating criteria to the veteran's current 
disability.  In any event, there simply is no medical 
evidence to support a finding that the veteran's pain is so 
disabling as to effectively result in ankylosis, which , as 
indicated above, is required for the next higher rating under 
either the formed or revised applicable criteria.  Given the 
objective findings of functional loss (the veteran was only 
shown to lack 10 degrees of flexion due to his pain on 
motion), the RO clearly has considered functional loss due to 
pain in awarding the 40 percent rating; as such, pain, alone, 
provides no basis for assignment of any higher schedular 
rating.

For all the foregoing reasons, the Board finds that a 
schedular rating in excess of 40 percent for herniated 
nucleus pulposus L-5, S-1, post-operative, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A schedular rating in excess of 40 percent for herniated 
nucleus pulposus L-5, S-1, post-operative, is denied.




REMAND

The Board's review of claims file reveals that additional RO 
action on the claims remaining on appeal is warranted.

Initially, the Board notes that the above decision is based 
upon application of pertinent provisions of VA's rating 
schedule.  However, the RO has not addressed the question of 
whether the veteran is entitled to an increased rating for 
herniated nucleus pulposus L-5, S-1, post-operative on an 
extra-schedular basis, pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) (2006) (prescribing procedures for 
assignment of an extra-schedular rating) with respect to the 
disability at issue.  Such would appear to be pertinent in 
this case, as one factor for consideration under section 
3.321 is whether the disability results in marked 
interference with employment, and here, the veteran is 
unemployed, and the record includes findings from a private 
physician that the veteran's low back disability will not 
allow him to work.  In view of the above, and to avoid any 
prejudice to the veteran (see Bernard v. Brown, 4 Vet. App. 
384 (1993)), this matter must be returned to the RO for 
consideration, in the first instance.  Prior to adjudicating 
the matter remaining on appeal, the RO should undertake any 
additional development and/or notification action deemed 
warranted by the VCAA.

Regarding the veteran's claim for entitlement to a TDIU, the 
Board notes that currently, the veteran does not meet the 
percentage requirements for a TDIU award, on a schedular 
basis, because his sole service-connected disability, 
consisting of herniated nucleus pulposus L-5, S-1, post-
operative (rated as 40 percent disabling), is less than the 
requirement of a 60 percent rating for one service-connected 
disability as set forth in 38 C.F.R. § 4.16(a) (2006).

Extra-schedular consideration may be warranted, however, 
where the veteran does not meet these percentage 
requirements, if he is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b) 
(2006).  In this regard, the Board notes that the April 2003 
letter from the private physician, Dr. D.M., Jr., states that 
the veteran's back condition was more of a chronic problem 
and would not allow the veteran to return to work.  In 
addition, the veteran asserts that he has not worked since 
February 2003 and his only job since his discharge from 
service has been a truck driver, of which he is no longer 
able to perform.

Therefore, the RO should arrange for the veteran to undergo 
VA examination, by a physician, to obtain a medical opinion 
to resolve the claim on appeal.  See Friscia v. Brown, 7 Vet. 
App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 
537 (1994) (holding that where an appellant presents evidence 
of unemployability, VA has a duty to supplement the record by 
obtaining an examination which includes an opinion as to what 
effect the appellant's service-connected disability has on 
his ability to work).  The veteran is hereby advised that 
failure to report to the scheduled examination, without good 
cause, shall result in a denial of the claim for increased 
compensation.  See 38 C.F.R. § 3.655(b) (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
evaluation and examination, the RO must obtain and associate 
with the claims file all outstanding VA medical records.  
Review of the record reveals that the veteran receives 
treatment from the VA Medical Center (VAMC), in Fayetteville, 
North Carolina, and the claims file includes records from 
that facility dated to July 2005.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records from 
the Fayetteville, North Carolina VAMC, since July 2005, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006) as regards requesting records from Federal facilities.

On remand, to ensure that all due process requirements are 
met, the RO should give the veteran another opportunity to 
present information and evidence pertinent to the question of 
the impact of his herniated nucleus pulposus L-5, S-1, post-
operative on his unemployability.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but 
see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO should request all evidence in the 
appellant's possession, and ensure that its letter to him 
meets the requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) as regards the five 
elements of a claim for service connection-particularly, 
disability rating and effective date.  After providing the 
appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and notification action deemed warranted by 
the VCAA prior to adjudicating the claims for an increased 
extra-schedular rating for herniated nucleus pulposus L-5, S-
1, post-operative, and entitlement to a TDIU.

Accordingly, these matters remaining on appeal are hereby 
REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the 
Fayetteville VAMC all pertinent records of 
evaluation or treatment of the veteran's 
herniated nucleus pulposus L-5, S-1, post-
operative, from July 2005 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting that 
the veteran provide sufficient information, 
and, if necessary, authorization, to enable 
the RO to obtain any additional evidence not 
of record that pertains to the claims on 
appeal which are 1) entitlement to an extra-
schedular rating in excess of 40 percent for 
herniated nucleus pulposus L-5, S-1, post-
operative, and 2) entitlement to a TDIU.  
The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should ensure that its letter to the 
veteran meets the notice requirements of 
Dingess/Hartman (cited to above), as 
regards disability ratings and effective 
dates, as appropriate.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond, 
although VA may decide the claim within the 
one-year period. 

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159.  All records and 
responses received should be associated 
with the claims file.  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims file, 
the RO should arrange for the veteran to 
undergo VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and the 
report of the examination should include 
discussion of his documented medical 
history and assertions.

The physician should render an opinion as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that-notwithstanding any 
impairment due to advancing age or 
nonservice-connected disability, the 
veteran's service-connected herniated 
nucleus pulposus L-5, S-1, post-operative 
renders him unable to obtain or retain 
substantially gainful employment.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should consider the veteran's 
entitlement to a rating in excess of 40 
percent for herniated pulposus L-5, S-1, 
post-operative, on an extra-schedular 
basis, pursuant to  38 C.F.R. § . § 3.321, 
as well as the claim for a TDIU, to 
include pursuant to 38 C.F.R. § 4.16(b) .  
If the veteran fails, without good cause, 
to report to the scheduled examination, 
the RO should apply the provisions of 38 
C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
veteran's claims in light of all pertinent 
evidence and legal authority.

8.  If any claim remains denied, the RO 
must furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefit 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


